The motion for a new trial contains the usual general grounds only. The defendant was convicted of simple larceny (hog stealing). The evidence tending to connect him with the offense was wholly circumstantial and was insufficient to exclude every other reasonable hypothesis except that of the guilt of the accused. His conviction was therefore contrary to law and the evidence, and the denial of a new trial was error. The facts in this case are not as strong against the defendant as those in the companion case of Dupree v. State, 73 Ga. App. 515
(37 S.E.2d 235), where this court held that the evidence did not authorize the verdict. The court erred in overruling the motion for a new trial.
Judgment reversed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED APRIL 4, 1946.